Cardona, P.J.
(dissenting). I respectfully dissent.
A jury verdict will not be set aside unless the evidence so preponderates in the movant’s favor that a jury’s contrary verdict could not be reached upon a fair interpretation of the evidence (see Pyptiuk v Kramer, 295 AD2d 768, 769-770 [2002]). Applying that standard, I conclude that Supreme Court did not abuse its discretion in granting plaintiffs motion to set aside *1065the verdict. While the majority correctly notes that defendant herein is entitled to all favorable inferences from the facts adduced at trial (see id.), such inferences must have sufficient support in the record (see Lagueux v Hayes, 241 AD2d 813, 814-815 [1997]; Simpson v Simpson, 222 AD2d 984, 986-987 [1995]). The existence of a factual issue does not preclude intervention by the trial court in appropriate circumstances (see Wierzbicki v Kristel, 192 AD2d 906, 907 [1993]; see also Nordhauser v New York City Health & Hosps. Corp., 176 AD2d 787, 791 [1991]; Nicastro v Park, 113 AD2d 129, 135 [1985]). In other words, “[a] determination that a verdict is against the weight of the evidence does not require the total absence of factual issues” (Nordhauser v New York City Health & Hosps. Corp., supra at 791). In fact, it is the actual presence of a disputed factual issue that renders a new trial appropriate as opposed to the granting of a judgment notwithstanding the verdict (see Nicastro v Park, supra at 136).
Here, the jury reached only the first question on the verdict sheet, namely, “Did the non-party, John Humphrey, engage in negligent or intentionally harmful conduct toward [plaintiff] on October 15, 1996?” That question, therefore, defines the disputed factual issue herein for purposes of this motion and the question distills to whether the jury’s answer in the negative to that question was against the weight of the evidence. In reviewing the proof presented by plaintiff to support an affirmative answer to that first question, I agree with Supreme Court that the evidence so preponderated in plaintiff’s favor that the jury’s contrary verdict could not have been reached upon a fair interpretation of the evidence (see Pyptiuk v Kramer, supra).
Initially, I find that the certified copy of Humphrey’s certificate of conviction for sexual abuse in the first degree for his actions that day was properly admitted into evidence and considered by Supreme Court in setting aside the verdict. A review of the trial minutes discloses that plaintiff’s counsel pointed out the propriety of the certification attached to the typed, official form and Supreme Court thereafter admitted the certificate of conviction (see CPLR 4540 [authentication of official records for purposes of admission]; see also CPLR 4520 [certificate of public officer]). Defendant did not challenge the authenticity or foundation of the record in any respect but, instead, argued that it was hearsay and inadmissible as a party admission. Significantly, the certificate contains no testimony, *1066statements or “declarations against interest” by Humphrey.1 It is merely an official form filled out by a public officer establishing that the guilty plea was entered and a certain sentence was imposed. Notably, the criminal complaint brought by plaintiff was part of her case at trial and, therefore, its resolution, as documented by the certificate, is clearly part of the narrative. Furthermore, it is important to note that defendant took the position at trial that Humphrey never harmed plaintiff. Therefore, it is my opinion that plaintiff’s case could not be fairly tried without reference to the conviction, especially in light of the defense strategy employed (cf. Sims v Union News Co., 284 App Div 335, 340 [1954]).
In sum, Humphrey’s certificate of conviction was properly admitted into evidence, regardless of Humphrey’s availability to testify. Although it was not binding on defendant as an admission of negligence, a trier of fact could infer from its entry that Humphrey engaged in some form of inappropriate sexual conduct during the incident in question (see generally Miszko v Luma, 284 AD2d 641 [2001]; Brereton v McEvoy, 44 AD2d 594, 596 [1974]). That is true regardless of the fact that it was an Alford plea (see Merchants Mut. Ins. Co. v Arzillo, 98 AD2d 495, 506 [1984]), since such a plea is permitted only when “it is the product of a voluntary and rational choice, and the record before the court contains strong evidence of actual guilt” (Matter of Silmon v Travis, 95 NY2d 470, 475 [2000]).
Furthermore, I cannot agree with the conclusion that plaintiff’s own version of events was “directly contradicted” by the testimony of Randy Fitch, defendant’s employee. Such a conclusion would be feasible if Fitch had testified that he watched the entire interaction between Humphrey and plaintiff from the time Humphrey pulled the bus over until the time he began driving away. Instead, Fitch testified that Humphrey’s bus was already stopped when he arrived and Fitch was initially occupied attempting to maneuver his bus around Humphrey’s vehicle. Fitch clearly stated that he only idled at that *1067location “[plrobably less than a minute, thirty seconds” before he beeped his horn and Humphrey’s bus pulled away. Fitch conceded on cross-examination that he had no knowledge as to whether a crime had been committed on the bus and could only testify that he saw no physical contact between plaintiff and Humphrey at the time that he was looking into the other vehicle. Thus, the only fair conclusion to be drawn from his testimony, if credited in its entirety, is that no assault took place during the brief period that Fitch was looking into the bus’s interior. While Fitch’s testimony differed from plaintiff’s as to where Humphrey was standing when Fitch sounded his horn, I do not believe that discrepancy was sufficient to justify an inference that Humphrey did not negligently or intentionally harm plaintiff on October 15, 1996.
Next, a fair interpretation of the evidence does not support defendant’s unsubstantiated “theory” at trial that plaintiff and another woman, Arlene Sebast, “conspired” with each other to falsely accuse Humphrey. There is nothing improper about crime victims seeking support and consulting with each other about appropriate avenues of legal redress, whether they be civil or criminal. For a jury to reasonably adopt a conspiracy theory, there must be sufficient record proof permitting an inference that both women planned to fabricate charges. The difficulty with the conspiracy theory herein is the complete absence of proof that would support an inference that Sebast, who had been a waitress in a diner frequented by defendant’s employees, lied when she reported that Humphrey touched her breasts in that diner without her permission in December 1995. To the contrary, not only did Sebast testify to the incident, it was established that her manager specifically complained to defendant about that occurrence and also another instance of unwanted physical contact perpetrated by Humphrey on a different diner waitress. Ultimately, Humphrey pleaded guilty to two counts of sexual abuse in the third degree in connection with these complaints.
Further, the trial evidence established that Sebast attempted to contact plaintiff to offer her support after one of defendant’s employees told her about a July 5, 1996 incident wherein plaintiff alleged that Humphrey subjected her to unwelcome physical contact as she exited his bus and then followed her into her workplace. Sebast testified that she remembered speaking about the incident with Carl Feathers, an employee of defendant. In his testimony, Feathers recalled that plaintiff told him about the July 1996 incident a few days after it oc*1068curred and he urged her to file a complaint with defendant.2 Sebast further testified that she and plaintiff consulted an attorney and, after the October 15, 1996 allegation, she accompanied plaintiff to the police station to make a complaint. I do not find that the above proof reasonably supports a conspiracy theory (cf. Simpson v Simpson, 222 AD2d 984, 986 [1995], supra). In that regard, since it is clear from the unchallenged testimony of Feathers that plaintiff complained of improper behavior by Humphrey as early as July 1996, a conspiracy theory is not supported by the fact that plaintiff may have contacted an attorney prior to the October 15, 1996 incident.
Turning to the issue relating to the fact that plaintiff did not immediately disclose her allegation that Humphrey forced her to sodomize him, I note that she did present the jury with a reasonable explanation for her reticence. The testimony is undisputed that immediately after Humphrey stopped the bus and plaintiff emerged, she went over to a nearby bus operated by Feathers. According to Feathers, plaintiff was hysterical and told him that Humphrey had exposed himself and importuned her for oral sex. Plaintiff testified that she did not immediately report the sodomy because she was too embarrassed. In any event, even if the jury believed that plaintiff embellished her allegations at a later time, the undisputed evidence establishes that plaintiff immediately informed defendant’s employees and others of intentionally harmful conduct by Humphrey consistent with the first question on the verdict sheet.
In my view, Supreme Court’s grant of plaintiff’s motion did not constitute unnecessary interference “ ‘with the fact-finding function of the jury to a degree that ainounts to an usurpation of the jury’s duty’ ” (Wierzbicki v Kristel, 192 AD2d 906, 907 [1993], supra, quoting Ellis v Hoelzel, 57 AD2d 968, 969 [1977]). Simply, considering this entire record, including the certificate of conviction, Supreme Court was correct in determining that the only fair answer to the first question on the verdict sheet was in the affirmative. While there is no dispute as to the deference that should be accorded a jury verdict, it is also important to recognize that a trial court’s conclusion that a jury verdict is not a fair reflection of the evidence is entitled to great respect, especially since it is in the “best position to *1069properly assess the evidence presented at trial” (Nicastro v Park, 113 AD2d 129, 137 [1985], supra). Accordingly, I would affirm.
Ordered that the order is reversed, on the law, with costs, motion denied and verdict reinstated.

. In that regard, I note that one case cited by the majority, the First Department case of 2641 Concourse Co. v City Univ. of N.Y. (147 AD2d 379 [1989], affg on op below 135 Misc 2d 464 [1987]), could be construed as support for the proposition that a nonparty’s certificate of conviction, as opposed to plea minutes, out-of-court statements or prior testimonies (see CPLR 4517), is inadmissible as a declaration against interest. However, that case does not mention whether the “Judgment and Probation/Commitment Order” contains actual statements from the defendant or whether it was certified. Furthermore, it is worth noting that the court specifically focused its inquiry upon the admissibility of the plea allocution as a declaration against penal interest. Here, Humphrey’s plea allocution was not admitted into evidence.


. Notably, Feathers testified that plaintiff told him she had faxed a complaint to defendant concerning the July 1996 incident. Thus, regardless of whether defendant’s management personnel actually received the fax, Feathers’ testimony certainly helps explain why plaintiff might have consulted an attorney before the October 1996 incident and undercuts the apparent implication that she made up the incident after the fact to frame defendant.